Citation Nr: 1413193	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a headache disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of August 2008 the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

In January 2013, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

The record raises the issue of entitlement to service connection for renal artery stenosis secondary to hypertension.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  The records in the VBMS file are duplicative of those in Virtual VA.


REMAND

The Veteran contends his hypertension and migraine headaches are related to his military service.  In the alternative, he contends they are either caused by or aggravated by his service-connected ischemic heart disease, posttraumatic stress disorder (PTSD), tinnitus, or bilateral hearing loss.  See March 2012 VA Form 646, Statement of Accredited Representative in Appealed Case.

VA provided the Veteran with an examination in January 2009 to evaluate the etiology of his hypertension, as it related to his posttraumatic stress disorder.  The examiner concluded his hypertension was not caused by or the result of his service-connected posttraumatic stress disorder.  The examiner did not address whether posttraumatic stress disorder aggravated the Veteran's hypertension.  Further, given that service connection for ischemic heart disease was not granted until a December 2010 rating decision, the January 2009 examiner could not have addressed the relationship, if any, between hypertension and ischemic heart disease.  Hence, further development is required.  

In addition, the Veteran has not been afforded a VA examination to determine whether his migraine headaches are caused or aggravated by any service-connected disability.

For these reasons, the Board remands for a new VA examination.

Inasmuch as the case is being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any private treatment records that might be outstanding, as needed.  The RO should thereafter take all appropriate action, to include securing any additional records not previously submitted by Kishore Challa, M.D., or Charleston, West Virginia.  Further, the RO must obtain all pertinent outstanding VA treatment records, to include records from Huntington VA Medical Center and Charleston Community Based Outpatient Clinic, dated since June 2013.  All attempts to obtain records should be documented in the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an examination by a cardiologist in order to determine the nature and etiology of the Veteran's hypertension.  The cardiologist must review the Veteran's claims folder, Virtual VA file, and VBMS file.  The examination report should verify that these files were actually reviewed.  

The cardiologist must address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension:

(a)  Is caused by ischemic heart disease, if not, 

(b)  Is chronically worsened (aggravated) by either ischemic heart disease or posttraumatic stress disorder?

The cardiologist must take into account the evidence and lay testimony from the Veteran.  A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the cardiologist cannot respond without resorting to speculation, she/he must explain why a response would be speculative.

3.  The Veteran should also be afforded a VA examination by a neurologist to ascertain the nature and etiology of his migraine headaches.  The neurologist must review the Veteran's claims folder, Virtual VA file, and VBMS file.  The examination report should indicate that these files were actually reviewed.  

The neurologist must determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's migraine headaches:

(a)  Are caused by ischemic heart disease, PTSD, tinnitus, or bilateral hearing loss, and if not, whether they.

(b)  Are chronically worsened (aggravated) by ischemic heart disease, PTSD, tinnitus, or bilateral hearing loss.

The neurologist must take into account the evidence and lay testimony from the Veteran.  

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If the neurologist cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Thereafter, the RO must readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


